DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
Claim Status and Formal matters
This action is in response to papers filed 10/8/2020.
Claims 1, 3-4,68-69 are pending.
Claims 2, 5-67 have been canceled.
Claim 69 has been added by amendment.
Claims 1, 68-69 are identified as amended.  
Claims 1, 3-4 and 68-69 are being examined.
Any rejection or objection not reproduced below has been withdrawn upon further consideration.
The previous art rejections have been withdrawn in view of the amendment to require flanking sequences with various lengths.

Priority
The instant application was filed 3/13/2012 and is a national stage entry of PCT/US10/01293 filed 4/30/2010 and claims priority to provisional application 61/147,470 filed 4/30/2009; provisional application 61/147923 filed 5/1/2009; provisional application 61179358 filed 5/18/2009; and 61/182,089 filed 5/28/2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 has been amended to recite, “contacting the sample with a probe set to generate hybridized probes, the probe set comprising a plurality of different molecular inversion probes (MIPs), each MIP comprising a 5' targeting arm, a central region, and a 3' targeting arm, wherein the targeting arms of each MIP hybridize on either side region in the nucleic acid, wherein the MIPs capture at least the target region, and, wherein some MIPs in the probe set capture additional flanking sequence of various lengths.”  The claim is functionally claiming how the MIPs relate to the flanking sequences, but provide no specific limitations or structure for the probes.  The response asserts support can be found on page 35-36 and figure 2.  The teachings state, “FIG. 2 illustrates a non-limiting embodiment of a staggered probe layout showing the targets captured by a set of three MIPs. Each MIP captures the full target, shown in black, plus (in some cases) additional extra-target sequence, shown in gray, such that the targeting arms of each MIP fall on different sequence. Each position in the target is covered by three sub-targets such that MIP performance per base pair is averaged across three probes. Targeting arms land immediately adjacent to the black or gray regions shown.”  Thus the teachings of the cited portions relate to 3 probes to a target and sub target.  The only recitation of the specification of various with respect to various lengths, recites, “Example 5: MIP capture of 'target' locus and 'control' loci In some embodiments, to accurately quantify the efficiency of target locus capture, at least three sets of control loci are captured in parallel that have a priori been shown to serve as proxies for various lengths of target locus. For example, if the target locus is expected to have a length 
Thus the amendment to the claims lacks adequate written description.
Response to Arguments
	This is a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4 and 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a probe set to generate hybridized probes, the probe set comprising a plurality of different molecular inversion probes (MIPs), each MIP comprising a 5' targeting arm, a central region, and a 3' targeting arm, wherein the targeting arms of each MIP hybridize on either side  the target region in the 
Response to Arguments
	This is a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daly (Clinical Chemistry (2007)volume 53, pages 1222-1230) and Hardenbohl (Genome Research (2005) volume 15, pages 269-275).
MPEP 2111 states:
The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”



Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.

It is noted that the specification lacks a limiting definition of a molecular inversion probe.  Thus "molecular inversion probe" is being given the broadest reasonable interpretation in view of the claims and consistent with the art as a probe with a 5’ targeting arm, central region and 3’ targeting arm and allows for formation of a circle upon hybridization.
 	Claim 1 has been amended to recite, “a probe set to generate hybridized probes, the probe set comprising a plurality of different molecular inversion probes (MIPs), each MIP comprising a 5' targeting arm, a central region, and a 3' targeting arm, wherein the targeting arms of each MIP hybridize on either side  the target region in the nucleic acid, wherein the MIPs capture at least the target region, and, wherein some MIPs in the probe set capture additional flanking sequence of various lengths.” The specification does not teach a limiting definition of target.  However the specification states, “In some embodiments, the first and second targeting arms are complementary to target nucleic acid sequences that are separated by the same or a similar length (e.g., number of nucleic acids, for example, 0-25, 25-50, 50-100, 100-250, 250-500, 500-1,000, 1,000-2,500 or longer or intermediate number of nucleotides) on their respective target nucleic acids (e.g., genomic loci).”  Thus the broadest reasonable interpretation of a target region  is a nucleotide. Further the recitation of “a target” allows for the interpretation of more than one target in a contiguous sequence.

(21 ) and offers several advantages for multiplex genotyping. First, PCR amplification occurs after mutation detection, at which time MIPs have been converted to standard-length oligonucleotides of similar sequence composition utilizing common PCR primers. Second, the MIPs are designed to be locus-specific rather than allele specific and require only a single probe per marker, so any loss of performance of a probe will affect both alleles equally, avoiding unbalanced genotyping. Third, each probe has two recognition sequences as in PCR but retains unimolecular hybridization kinetics, enabling high multiplexing with low concentration requirements. Finally, the use of molecular tag sequences on the probes allows hybridization to the microarray to be independent of the gene sequence, increasing the specificity and sensitivity of
detection and allowing for a high degree of flexibility in assay design (22 ).” (page 1223, 1st column top).
Daly continues, “ We have applied MIP technology to develop an assay testing 1227 variants in 169 genes involved in drug metabolism. Within this set, we have chosen a core set of 165 variants in 27 genes for extensive analytical validation.” (page 1223, 1st column, 2nd full paragraph).
Daily teaches in supplemental table 1 insertions were detected for CYP2D6star21_2573insC_2, O2Ins1589T.
Daly does not teach the sequence of the probes or specifically teach probes with various flanking region.

Daly does not specifically converting to a closed circularized probe , isolating and analyzing.
However, Daly in the first cited paragraph references Hardenbohl (reference 20).  
Hardenbohl teaches., “single oligonucleotide probe with recognition sequences at each terminus is hybridized with a genomic target sequence such that it forms a circular structure, with the ends of the probe abutting. This leaves a single base gap at the location of a SNP. This gapped-duplex is then tested in four separate reactions, each with a single dNTP species present, in which successful polymerization/ligation provides allelic differentiation. The probes are subsequently released from the genomic DNA and those that have been covalently circularized in the correct allele/nucleotide reaction combinations are amplified using a “universal” PCR primer pair. Each amplified probe contains a unique tag sequence that is complementary to a sequence on the universal tag array. Tags have been selected to have a similar Tm and base composition and to be maximally orthogonal in sequence complementarity. Amplicons are fluorescently labeled and the tag sequences released from the genome homology regions using a restriction endonuclease treatment. The tags are then detected using a complementary tag array.” (MIP technology, page 270).

With regards to claim 68,  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the detection of an insertion by a probe designed to detect a SNP would have a separation of a plurality of nucleotides (the insertion in addition to the SNP).  The artisan would be motivated as Daly suggest the detection of insertions.  The artisan would have a reasonable expectation of success as the artisan is using known probes by known methods. 
 Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim 1, 3-4, 68-69  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akhras et al (PLOS one (2007) volume 2 (9) e915 and supplemental table) (IDS 3/28/2013),  Blasczyk (Tissue Antigens (1996) volume 47, pages 102-110).
MPEP 2111 states:
The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”

  MPEP 2111.01 states



It is noted that the specification lacks a limiting definition of a molecular inversion probe.  Thus "molecular inversion probe" is being given the broadest reasonable interpretation in view of the claims and consistent with the art as a probe with a 5’ targeting arm, central region and 3’ targeting arm and allows for formation of a circle upon hybridization.
 	Claim 1 has been amended to recite, “a probe set to generate hybridized probes, the probe set comprising a plurality of different molecular inversion probes (MIPs), each MIP comprising a 5' targeting arm, a central region, and a 3' targeting arm, wherein the targeting arms of each MIP hybridize on either side  the target region in the nucleic acid, wherein the MIPs capture at least the target region, and, wherein some MIPs in the probe set capture additional flanking sequence of various lengths.” The specification does not teach a limiting definition of target.  However the specification states, “In some embodiments, the first and second targeting arms are complementary to target nucleic acid sequences that are separated by the same or a similar length (e.g., number of nucleic acids, for example, 0-25, 25-50, 50-100, 100-250, 250-500, 500-1,000, 1,000-2,500 or longer or intermediate number of nucleotides) on their respective target nucleic acids (e.g., genomic loci).”  Thus the broadest reasonable interpretation of a target region  is a nucleotide. Further the recitation of “a target” allows for the interpretation of more than one target in a contiguous sequence.
Akhras teaches, “The Connector Inversion Probe (CIPer) reaction (Figure 1) shares some basic design features with a recently described assay, the PathogenMip assay 
all four dNTPs present, the polymerase is capable of extending past the intended point of ligation, generating a false negative. To address this problem, probes were designed to have an annealing temperature of approximately 5 degrees higher for the AS than
that of the ES. The AS therefore blocks DNA extension when using a polymerase deficient in strand displacement at an appropriate intermediate temperature (50uC).
For enhanced sensitivity and specificity a vast variety of probe concentrations and thermoprofiles were explored. Probes used in the 10–100 fmol concentration range yielded the strongest signal. Higher cycle numbers and shorter annealing times created a more efficient thermoprofile. The CIPer method successfully genotyped 1 pg of plasmid DNA in the presence of 200 ng non-reacting human genomic DNA, without generating any false positives (Figure S1). Assay optimizations were based on genotyping of HPV plasmid 56, validated by either SYBR GREEN assay or agarose gel electrophoresis, followed by Pyrosequencing verification (see Results, The Conserved Sequence Primer Connector Inversion Probe (CSP-CIPer)).”

    PNG
    media_image1.png
    593
    1028
    media_image1.png
    Greyscale

	, Akhras teaches, “CIPer detection was also applied to screening of resistance mutations in Neisseria gonorrhoeae. Two CIPers were used to perform a duplex amplification in a single-tube of the genes gyrA and parC [23], which are known to mutate easily and by specific SNPs generate resistance to ciprofloxacin and other quinolone antibiotics. The CIPers were designed with CIP creator 1.0.1 (http://bioel.stanford.edu/CIPer) based on previously described PCR primer-pairs not originally intended for multiplex PCR [21]. We intentionally inverted the gyrA CIPer to target the negative strand, while the parC CIPer targeted the positive strand, to illustrate that CIPers can be used on both DNA strands. In the case of close target proximities, it might be wise to revise such a strategy. Mutations on amino acid residues S91 and D95 for gyrA, and E91 for parC were the particular subjects of our interrogation. There are many other candidate genes for future CIPer-based epidemiological studies of antibiotic resistance [31].”  
	Thus Akhras teaches providing a sample comprising a target nucleic acid (DNA clone), contacting the sample with a plurality of probes that flank two different resistance 
Arkhas does not specifically teach the use of MIPs in which one MIP provides additional flanking sequences of the target region.
However, Blasczyk teaches, “Even if sequencing is performed in both directions,
the ends of the templates will not yield readable sequencing ladders. Indeed, these problems can be solved by the use of 5' and 3' nested sequencing primers.” (page 102 last paragraph-top of page 103).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to design MIPs to have 5’ and 3’ targeting arms hybridize to the sequence immediately adjacent to the target region and a MIPs to  either hybridize either completely 5’ and 3’ of the target arms or partially overlapping the 5’ and 3’ targeting arms.  The artisan would be motivated to identify and/or detect mutations or SNPs in the targeting arms which do not affect the ability of the targeting arms of the most internal MIP to hybridize.  The artisan would have a reasonable expectation of success as the artisan is merely using the idea of nest sequencing to design the MIPs and improve the quality and amount of data obtained. 
With regards to claim 69, Arkhas teaches 100bp target (figure 2).
Response to Arguments
	This is a new grounds of rejection in view of the amendment.
.
Summary
No claims are allowed.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634